Case 1:19-cv-01871-PAB-MEH Document 67 Filed 02/14/20 USDC Colorado Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
  MARTA SANCHEZ; THE ESTATE OF STEPHANIE
  LOPEZ; and, DOMINIC MARTINEZ;
                    Plaintiff,

                                                          Civil Action No.: 19-cv-01871
        v.
  CITY OF LITTLETON, and
  DOUG STEPHENS, POLICE CHIEF OF LITTLETON,
  IN HIS OFFICAL CAPACITY, and
  ANTHONY GUZMAN, INDIVIDUALLY, and
  LUKE MCGRATH, INDIVIDUALLY, and
  JOSEPH CARNS, INDIVIDUALLY, and
  CITY OF ENGLEWOOD, and
  JOHN COLLINS, POLICE CHIEF OF ENGLEWOOD,
  IN HIS OFFICAL CAPACITY, and
  BRIAN MARTINEZ, INDIVIDUALY,
                   Defendants.


   PLAINTIFFS’ UNOPPOSED MOTION FOR EXTENTION OF TIME TO RESPOND TO
                    DEFENDANTS’ MOTIONS TO DISMISS


         Plaintiffs, above named, by and through their respective counsel of record,

  respectfully submit this Unopposed Motion for Extension of Time to Respond to

  Defendants’ Motions to dismiss and state as follows:

         1.    Pursuant to D.C.COLO.LCivR 7.1A, prior to filing this motion, the

  undersigned conferred with counsel for Defendants, who indicated that their clients do

  not oppose the relief requested herein.

         2.    On January 31, 2020, Defendants City of Englewood, John Collins, and

  Brian Martinez (collectively “Englewood Defendants”) filed a motion for partial dismissal.

  (D. 62).
Case 1:19-cv-01871-PAB-MEH Document 67 Filed 02/14/20 USDC Colorado Page 2 of 3




         3.     On that same day, Defendants City of Littleton, Douglas Stephens,

  Anthony Guzman, Luke McGrath, and Joseph Carns (collectively “Littleton Defendants”)

  filed a motion for partial dismissal. (D. 61).

         4.     Responses to both of the Defendants’ motions to dismiss are due on

  February 21, 2020.

         5.     In order to adequately respond to the two separate motions, the Plaintiffs

  request an extension of time of 14 days, up to and including March 6, 2020, to respond

  to both motions.

         6.     This is the first request by Plaintiffs for an extension of time to respond to

  the motions to dismiss.

         WHEREFORE, for the reasons stated herein, Plaintiffs request an order

  extending their deadline to respond to the Defendants’ motions to dismiss up to and

  including March 6, 2020.

         Respectfully submitted this 14th day of February, 2020.

                                              Judge, Lang & Katers, LLC

                                              By: s/ David J. Lang
                                                   David J. Lang (SBN: 1001218)
                                                   JUDGE LANG & KATERS, LLC.
                                                   8112 W. Bluemound Road, Ste. 101
                                                   Wauwatosa, WI 53213
                                                   P: (414) 777-0778
                                                   F: (414) 777-0776
                                                   ckaters@jlk-law.com
                                                   kraasch@jlk-law.com
                                                   dlang@jlk-law.com
                                                   Attorneys for Plaintiffs




                                                   2
Case 1:19-cv-01871-PAB-MEH Document 67 Filed 02/14/20 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 14th day of February, 2020, I electronically filed the
  foregoing PLAINTIFFS’ UNOPPOSED MOTION FOR EXTENTION OF TIME TO
  RESPOND TO DEFENDANTS’ MOTIONS TO DISMISS with the Clerk of the Court
  using the CM/ECF system which will send notification to such filing to the following e-
  mail addresses:

          Josh A. Marks                              James J. Gende II
          Berg Hill Greenleaf Ruscitti LLP           Gende Law Office, S.C.
          1712 Pearl Street                          N28W2300 Roundy Dr., Ste. 200
          Boulder, CO 80302                          Pewaukee, WI 53072
          Phone: (303) 402-1600                      JGende@jamesgendelaw.com
          Fax: (303) 402-1601
          Email: jam@bhgrlaw.com

          Eric M. Ziporin
          Joseph D. Williams
          Senter Goldfarb & Rice, LLC
          3900 E. Mexico Ave., Ste. 700
          Denver, CO 80210
          eziporin@sgrllc.com
          jwilliams@sgrllc.com




                                                3
